DETAILED ACTION
This correspondence is in response to the communications received November 21, 2019.  Claims 1-7 are pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    545
    704
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    506
    702
    media_image2.png
    Greyscale

Regarding claim 1, the Applicant discloses in Figs. 2 and 3, provided above, and Fig. 4, provided below, an ultrasonic sensor comprising:

an element substrate (11, ¶ 0027) having a first surface and a second surface at an opposite side of the first surface and including an opening section (111, ¶ 0029) piercing through the element substrate (11) in a Z direction from the first surface to the second surface (opening 111 passes through entire thickness of 11, as can be seen in Fig. 3);

a vibrating plate (12) provided on the first surface of the element substrate (12 on 11) to close the opening section (12 covers 111 of 11), 

a plurality of vibration regions (“The active sections 121 are vibration regions”, ¶ 0033) extending along an X direction (121 shown extending along x direction in Fig. 3) orthogonal to the Z direction (121 shown as extending horizontally in Fig. 3, so orthogonal to z direction) being provided on the vibration plate (121 on 11, several shown in Fig. 3) in positions overlapping the opening section in plan view from the Z direction (plural sections of 121 over 11 which is over 111); and

a plurality of piezoelectric elements (¶ 0033, “piezoelectric elements 13”, 13 includes lower electrode 131, piezoelectric film 132 and upper electrode 133) provided to respectively correspond to the plurality of vibration regions (13 are upon each segment of 121) of the vibration plate (13 on 121 on 11), 

    PNG
    media_image3.png
    355
    727
    media_image3.png
    Greyscale

wherein the opening section (111 when looking to Fig. 4, provided immediately above) includes, on the first surface, a first side and a second side parallel to the X direction (upper and lower boundaries of 111, which is the discontinuity in 11) and a third side and a fourth side coupling end portions in the X direction of the first side and the second side at an acute angle or an obtuse angle with respect to the first side and the second side (vertically extending boundaries of 111 are shown in Fig. 3 to be slanted and form on the upper angle as obtuse and the lower angle as acute as can be seen in Fig. 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 9,987,663) in view of Sugiura et al. (US 2006/0186762).

    PNG
    media_image4.png
    462
    836
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    403
    821
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    416
    789
    media_image6.png
    Greyscale

Regarding claim 1, the prior art of Kojima discloses in Figs. 5 and 6(a-c), provided above, an ultrasonic sensor (see title) comprising:

an element substrate (“substrate 12”, col. 8, line 32) having a first surface (upper surface of 12) and a second surface at an opposite side of the first surface (second surface is the lower surface of 12) and including an opening section (11A) piercing through the element substrate in a Z direction from the first surface to the second surface (11A spans from the upper surface of 12 to the lower surface of 12); 

a vibrating plate (col. 8, line 64, “vibration plate 15”) provided on the first surface of the element substrate to close the opening section (15 on 12 and covering 11A), 

a plurality of vibration regions (localized regions of 15 where plurality of active piezoelectric device active regions 20 overlap with the localized regions of 15) extending along an X direction (the noted localized regions of 15 extend in horizontal direction of x-direction as shown in the figures) orthogonal to the Z direction being provided on the vibration plate in positions overlapping the opening section in plan view from the Z direction (active regions 20 that overlap the noted localized regions of 15 and overlap 11A are displaced in the z-direction, and the vertical/z displacement is at least discussed in col. 8, lines 57-67); and

a plurality of piezoelectric elements (19 which include a first electrode 16, piezoelectric layer 17 and second electrode 18, col. 4, lines 2-3) provided to respectively correspond to the plurality of vibration regions of the vibration plate (19 correspond to the active portions 20 on the noted localized regions of 15), 

wherein the opening section (11A) includes, on the first surface, a first side and a second side parallel to the X direction (boundaries of 11A are imaginary horizontal upper and lower boundaries that are parallel with the horizontal x-direction) and a third side (one of the vertical boundaries of 11A) and a fourth side (the other of the vertical boundaries of 11A) coupling end portions in the X direction of the first side and the second side (vertical boundaries couple the end portions of the upper and lower horizontal boundaries).

Kojima does not disclose,
“wherein the opening section includes …. and a third side and a fourth side coupling end portions in the X direction of the first side and the second side at an acute angle or an obtuse angle with respect to the first side and the second side.” (italicized emphasis added)

    PNG
    media_image7.png
    711
    819
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    441
    835
    media_image8.png
    Greyscale

The prior art of Sugiura discloses in Figs. 2A-B, provided above,
wherein the opening section includes …. and a third side (left most of the slanted boundaries of the discontinuity in 1a) and a fourth side (right most of the slanted boundaries of the discontinuity in 1a) coupling end portions in the X direction of the first side (upper boundary which is a horizontal line of the discontinuity in 1a) and the second side (lower boundary which is a horizontal line of the discontinuity in 1a) at an acute angle or an obtuse angle with respect to the first side and the second side (the left most slanted boundary of the discontinuity meets the lower horizontal boundary in an acute angle, the same goes for the opposing slanted boundary that meets the lower horizontal boundary of the discontinuity of 1a, and further the left most slanted boundary meets the upper horizontal boundary of the discontinuity in 1a in an obtuse angle, which is the same for the opposing slanted boundary ).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the opening section includes …. and a third side and a fourth side coupling end portions in the X direction of the first side and the second side at an acute angle or an obtuse angle with respect to the first side and the second side”,

in the invention or system of Kojima as taught by Sugiura, for the purpose of improving the efficiency of the projection of the ultrasonic waves in a vertical direction.

	Regarding claim 4, the prior art of Kojima et al. disclose the ultrasonic sensor according to claim 1, and Kojima further discloses,
further comprising a plurality of beam sections (35A) provided among the vibration regions (regions 20 that overlap localized parts of 15, where 35A are located among said regions) adjacent to one another at an opposite side of the element substrate of the vibrating plate (35A are adjacent to the noted regions 20 that overlap localized parts of 15) and dividing the vibrating plate overlapping the opening section in the plan view into the plurality of vibration regions (plan view of the 35A separating noted regions 20 that overlap localized parts of 15, shown in Fig. 5, shown below).

    PNG
    media_image9.png
    794
    863
    media_image9.png
    Greyscale


Regarding claim 6, the prior art of Kojima et al. disclose the ultrasonic sensor according to claim 4, and Kojima further discloses, 
wherein the third side and the fourth side are located further at a side separating from the vibration regions than the beam sections (noted combined slanted third and fourth side boundaries of 11A are formed outside of the vibrating regions along an outer periphery of the active areas 20 and not overlapping the 35A).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 9,987,663) in view of Sugiura et al. (US 2006/0186762) in view of Haque et al. (US 2018/0154394).

Regarding claim 7, the prior art of Kojima et al. disclose an electronic device comprising: the ultrasonic sensor according to claim 1, however Kojima does not disclose,
“a control section configured to control the ultrasonic sensor”.

Haque discloses in Fig. 18A, wherein a piezoelectric transducer array (1802) is electrically connected to a control unit / ASIC (1840/1804, discussed in ¶ 0120).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a control section configured to control the ultrasonic sensor”,

in the invention or system of Kojima et al. as taught by Haque, for the purpose of providing the practical and necessary control components to be able to electrically interact with the signals transmitted and received from the piezoelectric transducer array.


Allowable Subject Matter
Claims 2, 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893